Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-23 are canceled. Claims 24-45 are pending and are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 1/8/2021 has been considered.  An initialed copy is enclosed.

Election/Restrictions
Applicant’s election of the invention of claims 24-43 and the species bacterial antigens and pertussis toxin in the reply filed on 10/26/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants state that they elect to prosecute the invention of claims 24-43 and the species bacterial antigens and elect pertussis toxin. Applicants believe the amendment to claim 39 is believed to render the previously issued restriction moot.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites both viral antigens and viral surface antigens. However, viral surface antigens are viral antigens. Thus, the recitation of both viral surface antigens and viral antigens may be construed that viral surface antigens are somehow different from viral antigens. 
Claim 37 recites both bacterial antigens as well as bacterial adherence factors and bacterial virulence factors. The recitation of both bacterial surface antigens and examples of said bacterial antigens may be construed that bacterial surface antigens are somehow different from bacterial adherence factors and bacterial virulence factors.
Claim 44 recites the limitation "the pertussis toxin" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 39 does not recite a pertussis toxin from Bordetella. This limitation is found in claim 40.


Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-32 and 34-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun, Reinhard (hereinafter “Braun”) WO 2016/169971 10/27/16.
Claim 24: Braun et al disclose a method for providing an immunotherapeutic treatment in a subject with an antigen, which comprise:
Performing skin micro-perforation in a skin area in a subject using a laser to generate micropores on the skin (see abstract, page 1 lines 3-6, page 4 lines 11-15, page  8 lines 17-23); and
Epicutaneously administering the antigen on said skin area of said subject by means of a skin patch (see page  8 lines 17-23 and page 8 lines 33-34 and page 9 lines 1-2).
Claim 25: the antigen is from a pathogen and the method is for vaccinating the subject against said pathogen. See page 6 lines 10-13 and page 7 lines 9-16.

Claim 27, 28: Braun et al disclose the micropores have a depth of less than 150 µm i.e. between a depth of 10 µm and 150 µm. Thus, the skin micro-perforation does not alter the basal layer of the epidermis.
Claim 29: Braun et al disclose the micropores have a diameter of 50 µm. See page 27 lines 25 to 28.
Claim 30: the micro-perforation is performed prior to administration of the antigen by the skin patch. See page 8 lines 17-23 and page 8 lines 33-34 and page 9 lines 1-2.
Claim 31: the skin micro-perforation is performed by means of a laser microporator. See abstract, page 1 lines 3-6, page 4 lines 11-15, page 8 lines 17-23 and page 9 lines 1-6.
Claim 32: Braun et al disclose the laser is Er:YAG with 2490 nm wavelength, with fluence of at most 16 j/cm2 e.g. 0.1 j/cm2, pulse duration of less than 100 µs e.g.  10 µs. (see page 31 lines 15-28, page 32 lines 1-6) and the number of pulses is 2 (i.e. at least 2 –see page 31 lines 8-10.
Claim 34: Braun disclose the subject is a primed human in need of a boosting vaccination against the pathogen. See page 11 lines 6-12 disclosing a patient and page 11 lines 16-26 disclosing boosting doses.
Claim 35: Braun disclose the vaccination is for priming an immune response against the pathogen in the subject. See page20 lines 21-22 and page 11 lines 16-26 disclosing priming doses.
Claim 36: Braun disclose the epicutaneous administration of the antigen by means of a skin patch in combination with skin micro-perforation is repeated. See page 11 lines 16-26 disclosing priming and boosting.
Claim 37: the antigen is a bacterial or viral pathogen. See page 6 lines 10-13.
Claim 38: Braun disclose a step of priming an immune response against the pathogen, and one or several steps of boosting said immune response, wherein at least .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun, Reinhard (hereinafter “Braun”) WO 2016/169971 10/27/16 in view of Dupont et al. US 8,287,899 10/16/12.
Claim 24: Braun et al disclose a method for providing an immunotherapeutic treatment in a subject with an antigen, which comprise:
Performing skin micro-perforation in a skin area in a subject using a laser to generate micropores on the skin (see abstract, page 1 lines 3-6, page 4 lines 11-15, page  8 lines 17-23); and
Epicutaneously administering the antigen on said skin area of said subject by means of a skin patch (see page  8 lines 17-23 and page 8 lines 33-34 and page 9 lines 1-2).
Claim 33: Braun does not disclose that the skin path is occlusive and comprises a backing suitable to create with the skin a hermetically closed chamber, and wherein the antigen is deposited on the skin facing side of said backing, in dry form, and optionally in combination with one or several pharmaceutically acceptable excipients.
Dupont et al disclose a skin patch for cutaneous application of a substance, the patch wherein the patch is occlusive (column 4 lines 61-64) and comprises a backing suitable to create with the skin a hermetically closed chamber (see figures 1-3, column 5 lines 11-25), and wherein the substance i.e. an antigen is deposited on the skin facing side of said backing (see column 3 lines 47-57) and the substance e.g. the antigen is formulated in adapted excipient and in solid (powder) i.e. dry form. See column 4 lines 9-12.
Dupont disclose that the skin patch is for epicutaneous application of biologically active substance and facilitates the cutaneous absorption of such substances for the purposes of vaccination. See column 1 lines 15-21.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have used the skin patch of Dupont to epicutaneously deliver the antigen in administering step of Braun et al and in the manner taught by .


Claims 24-33 and  36-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavillet et al. Vaccine 33 (2015) 3450-3455 cited in IDS as evidenced by Kalach et al. J Allergy Clin Immunol, 116 (2005) pp. 1321-1326 in view of Braun, Reinhard (hereinafter “Braun”) WO 2016/169971 10/27/16.

Claims 24, 25, 37, 39, 40 and 43-45: Gavillet et al disclose a method for providing vaccination against Bordetella and wherein the antigen is a Bordetella antigen, the method comprising:
Epicutaneously administering the Bordetella antigen the skin area of a subject means of a skin patch i.e. VIASKIN patch that comprises sprayed on genetically-detoxified recombinant PT (rPT), pertactin (PRN) and filamentous hemagglutinin (FHA). See under introduction.
Claim 33 and 43: the VIASKIN patch generates an occlusive chamber when applied to intact skin: the perspiration-induced moisture releases the proteins homogenously sprayed on the membrane by electrospray, promoting their diffusion across the stratum corneum toward the epidermis and the antigens are deposited on the skin facing side of said backing in dry form. See under introduction which also cites to reference 13 Kalach et al. J Allergy Clin Immunol, 116 (2005) pp. 1321-1326. The VIASKIN patch comprises a backing suitable to create with the skin a hermetically closed chamber. See figure 1 of Kalach et al.

Claim 41: Gavillet disclose the subject is adult mice. See under materials and methods.
Gavillet et al does not disclose performing skin micro-perforation in the skin area in the subject.
Claim 24: Braun et al disclose a method for providing an immunotherapeutic treatment in a subject with an antigen, which comprise:
Performing skin micro-perforation in a skin area in a subject using a laser to generate micropores on the skin (see abstract, page 1 lines 3-6, page 4 lines 11-15, page  8 lines 17-23); and
Epicutaneously administering the antigen on said skin area of said subject by means of a skin patch (see page  8 lines 17-23 and page 8 lines 33-34 and page 9 lines 1-2).
Claim 25: the antigen is from a pathogen and the method is for vaccinating the subject against said pathogen. See page 6 lines 10-13 and page 7 lines 9-16.
Claim 26: Braun et al disclose that the micropores on the skin extend through the surface of the skin through the stratum corneum and part of the epidermis but not extending into the dermis. See page 21-29.
Claim 27, 28: Braun et al disclose the micropores have a depth of less than 150 µm i.e. between a depth of 10 µm and 150 µm. Thus, the skin micro-perforation does not alter the basal layer of the epidermis.
Claim 29: Braun et al disclose the micropores have a diameter of 50 µm. See page 27 lines 25 to 28.
Claim 30: the micro-perforation is performed prior to administration of the antigen by the skin patch. See page 8 lines 17-23 and page 8 lines 33-34 and page 9 lines 1-2.

Claim 32: Braun et al disclose the laser is Er:YAG with 2490 nm wavelength, with fluence of at most 16 j/cm2 e.g. 0.1 j/cm2, pulse duration of less than 100 µs e.g.  10 µs. (see page 31 lines 15-28, page 32 lines 1-6) and the number of pulses is 2 (i.e. at least 2 –see page 31 lines 8-10.
Braun disclose the subject is a primed human in need of a boosting vaccination against the pathogen. See page 11 lines 6-12 disclosing a patient and page 11 lines 16-26 disclosing boosting doses.
Claim 36: Braun disclose the epicutaneous administration of the antigen by means of a skin patch in combination with skin micro-perforation is repeated. See page 11 lines 16-26 disclosing priming and boosting.
Claim 37: the antigen is a bacterial or viral pathogen. See page 6 lines 10-13.
Claim 38: Braun disclose a step of priming an immune response against the pathogen, and one or several steps of boosting said immune response, wherein at least one of the boosting steps comprise the epicutaneous administration of the antigen by skin patch in combination with the skin micro-perforation by laser at the site of said skin path in the subject. See page  8 lines 17-23 and page 8 lines 33-34 and page 9 lines 1-2 and page 11 lines 16-26 disclosing priming and boosting.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have performed skin perforation in the skin area of the subject of Gavillet et al prior to or simultaneously with the epicutaneous administration of Gavillet et al, said skin micro-perforation method as taught by Braun et al thus, resulting in the invention with a reasonable expectation of success. The motivation to do so is that Braun et al disclose that laser treatment of the skin to produce micropores assists in the intradermal administration of antigens (see title, abstract, page 1 lines 3-5) and the micropores allow for efficient delivery of the antigen to dendritic cells in the skin epidermis or stratum corneum. See page 2 lines 3-30.
.

Claims 34 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavillet et al. Vaccine 33 (2015) 3450-3455 cited in IDS as evidenced by Kalach et al. J Allergy Clin Immunol, 116 (2005) pp. 1321-1326  and  Braun, Reinhard (hereinafter “Braun”) WO 2016/169971 10/27/16 as applied to claims 24-33 and  36-45 above. 
Gavillet and Braun as combined does not disclose that the B. pertussis vaccine is a primed human in need of a boosting vaccination against the pathogen or that the  subject is a human adult or teenager in need of a boosting vaccination against Pertussis.
However, Gavillet et al disclose that B. pertussis is a respiratory pathogen readily transmitted across all ages and that immunity acquired through immunization or infection is short-lived particularly with acellular pertussis vaccines  and requires repeated boosting. See page 3450 under introduction. Gavillet et al disclose that using a novel murine model that better reproduces the immune response to  B. pertussis vaccination in humans and they show that pertussis immune memory may be reactivated by a single application of an adjuvant free novel epicutaneous delivery system (EDS) and confer protective immunity. Gavillet et al disclose that the needle- free adjuvant free EDS may prove an efficient antigen delivery system for periodic boosting of pertussis immunity, addressing an unmet need. See under discussion on page 3454.
Thus, practicing the invention of Gavillet and Braun et al in humans, adults and teenagers who have been previously vaccinated with B. pertussis vaccine and in need of a boosting with the EDS, would have been prima facie obvious to a person of ordinary skill in the art before the filing date of the invention especially since Gavillet et al disclose that B. pertussis is a respiratory pathogen readily transmitted across all ages and that immunity acquired through immunization or infection is short-lived particularly with 

Status of Claims
Claims 24-45 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.